EXHIBIT 10.5

July 30, 2010

Mr. Gary Katcher

c/o Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Re: Separation from Employment

Dear Gary:

This letter agreement (the “Agreement”) between you and Knight Libertas Holdings
LLC (formerly known as Libertas Holdings LLC), a Delaware limited liability
company, having its principal place of business at One Greenwich Office Park
South, Greenwich, CT 06831 (hereinafter referred to as “Libertas” or
collectively with its indirect parent, Knight Capital Group, Inc. and its
affiliates and subsidiaries as “Knight” or the “Company”), confirms our
understanding and agreement with respect to your termination of employment with
the Company as follows:

1. Termination. You confirm the termination of your employment effective
July 31, 2010 (hereinafter, the “Separation Date”). You agree that after the
Separation Date that you will not represent yourself to be associated in any
capacity with the Company or its affiliates and will not be required to come to
the Company’s premises after this time, but will be given reasonable access to
the premises for transition purposes. You agree to resign as of the Separation
Date from all positions you hold or occupy with Knight including as a Board
member and director. You further agree to cooperate and execute administrative
documents necessary to effectuate such termination and resignations. Upon the
Separation Date, you will cease to actively participate in all benefit plans and
programs, including, but not limited to, the Company’s 401(k) plan and any
entitlements thereunder will be governed by the terms of such plans and
programs. You agree that any amounts payable under Paragraph 2(b) below will not
be taken into account in determining any such entitlements.

2. Consideration. (a) You will be entitled to the following payments and
benefits (subject to applicable deductions and withholdings) within ten
(10) business days of the Separation Date. Terms not defined in the Agreement
and the Release attached as Exhibit A hereto (the “Release”) shall have the
meanings assigned to the terms in your employment agreement with the Company,
dated May 5, 2008, as amended (the “Employment Agreement”):

 

  (i) Your unpaid salary through the Separation Date.

 

  (ii) Your accrued and unused vacation time through the Separation Date.

 

  (iii) Reimbursement for any unreimbursed expenses to which you are entitled
pursuant to Section 3(d) of the Employment Agreement.

(b) You will be entitled to the following payments and benefits (subject to
applicable deductions and withholdings) contingent upon your execution and
delivery, within twenty-one (21) days following your Separation Date, of the
Release and non-revocation of the same as set forth in the Release:

(i) A lump sum payment of $450,000 on the thirtieth day following the Separation
Date, and a lump sum payment of $4,550,000 on February 1, 2011.

(ii) A lump sum cash payment on February 1, 2011 equaling the fair market value
for 114,426 unvested shares of Knight Capital Group, Inc. (“KCG”) common stock
related to your 2009 bonus (the “bonus shares”). For purposes of establishing
fair market value for the restricted shares, the fair market



--------------------------------------------------------------------------------

value will be based on the average of the high and low sales price on the New
York Stock Exchange for KCG common stock as of July 30, 2010. In exchange for
the lump sum payment for your bonus shares, your unvested bonus shares shall be
forfeited.

(iii) Subject to your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) and
your continued copayment of premiums at the same level and cost to you as if you
were an employee of the Company (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), continued
participation in the Company’s group health plan (to the extent permitted under
applicable law and the terms of such plan) which covers you, your spouse and
your dependents for a period of twelve (12) months at the Company’s expense,
provided that you are eligible and remain eligible for COBRA coverage.

(iv) The Company will directly or through one or more affiliated entities,
invest up to $12,500,000 in a hedge fund that you create, subject to terms and
conditions to be agreed by you and Knight, which will include (x) concurrently
with Knight’s investment, your investment of at least $10,000,000 and the
investment by one or more other investors of the difference between $12,500,000
and the amount invested by you; (y) the hedge fund is created within two
(2) years of the Separation Date; and (z) Knight being provided with investment
terms at least as favorable as all other similarly situated investors investing
similar or lesser amounts in such hedge fund. Your formation of and involvement
in a hedge fund will be deemed not to be competitive for purposes of the
non-compete provisions set forth in Section 8 of this Agreement, provided you do
not act as a broker-dealer or engage in the origination and securitization of
mortgages.

c. Return of Documents and Property. On or before the Separation Date, you will
return to the Company all equipment, data, material, books, records, documents
(whether stored electronically or on computer hard drives or disks), computer
disks, credit cards, Company keys, I.D. cards and other property, including,
without limitation, stand alone computer, fax machine, printers, telephones, and
other electronic devices in your possession, custody, or control which are or
were owned and/or leased by the Company in connection with the conduct of the
business of the Company (collectively referred to as “Company Property”). You
further warrant that you have not retained, or delivered to any person or
entity, copies of Company Property or permitted any copies of Company Property
to be made by any other person or entity.

3. Non-Disparagement. You shall not directly or indirectly issue, authorize or
condone any disparaging comments or statements about Knight to its present or
former employees of Knight (or its subsidiaries or affiliates) or to any
individual or entity with whom or which Knight or any of its subsidiaries is, or
becomes, known to you to have a business relationship, or to others, in each
case that could reasonably be expected to adversely affect the conduct of
Knight’s business or its reputation or the conduct of business or the business
or reputation of any of Knight’s current parents, subsidiaries, affiliates,
officers, directors or employees. Knight will issue a memorandum to the Senior
Operating Committee and up to fifteen (15) employees designated by you
instructing them not to make disparaging comments or statements about you. If
any member of Knight’s Executive Committee becomes aware that a Knight employee
has made disparaging comments or statements about you, or intends to do so,
Knight will take reasonable steps to prevent, limit and/or address the matter.

4. Confidentiality/Non-Disclosure. You shall continue to be bound by the
covenants set forth in Section 6 of the Employment Agreement.

5. Permitted Disclosure.

(a) The Company agrees that its communications and disclosures regarding you or
your separation from the Company shall be consistent with the press release
issued by the Company regarding your resignation on July 22, 2010.



--------------------------------------------------------------------------------

(b) Nothing in the Agreement nor the Release shall prohibit or restrict you or
the Company from: (i) making any true, accurate and complete disclosure of
information required by law, regulation or legal process, it being acknowledged
and agreed that Knight will be required to file this Agreement and the Release
as an exhibit to a Form 8K or Form 10Q and include therein a summary of the
terms thereof; (ii) providing true, accurate and complete information to, or
testifying or otherwise participating in or assisting in any investigation or
proceeding brought by, any federal or state regulatory or law enforcement agency
or legislative body, any self-regulatory organization; or (iii) testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of Sarbanes-Oxley Act or any federal, state or municipal law relating
to fraud or any rule or regulation of the Securities and Exchange Commission or
any self-regulatory organization.

(c) To the extent permitted by law, each of the parties hereto agrees to give
the other parties hereto timely and prompt written notice (in the manner
provided for herein) of the receipt of any subpoena, court order or other legal
process compelling the disclosure of any information and/or documents described
so as to allow such other parties reasonable opportunity to take such action as
may be necessary in order to protect such information and/or documents from
disclosure.

6. Cooperation. You agree to reasonably cooperate with Knight and its counsel
(including attending meetings) in connection with any internal or external
investigation, ongoing accounting or business issues, administrative proceeding
or litigation relating to any matter in which you were involved or of which you
have knowledge as a result of your employment by Knight. Such cooperation shall
include making yourself reasonably available to meet and confer with Knight and
its counsel. The Company agrees to reimburse you for your reasonable expenses
and attorneys’ fees you incur with such cooperation. In addition, you agree to
inform Knight’s General Counsel of any transfers of KCG stock by either you of
New Libertas for a period of six (6) months from the date this Agreement and the
Release become effective. Further, you and GK Partners will cooperate, at
Knight’s direction, to affirmatively enforce at Knight’s expense all applicable
non-compete, non-solicit, non-hire provisions against both members and economic
non-members of New Libertas for the benefit of Knight, and will not release any
such individual from these restrictions without Knight’s consent, which will not
be unreasonably withheld.

7. Covenant Not to Compete; Non-Solicitation; No Hire. You and we agree and
acknowledge that the covenant not to compete, non-solicitation and no hire
provisions of (a) Section 5.9 of the Amended and Restated Interest Purchase
Agreement By And Among Knight Capital Group, Inc., Knight/Trimark, Inc.,
Libertas Holdings LLC, New Libertas Holdings LLC and Gary Katcher, dated May 5,
2008 (the “Purchase Agreement”); and (b) Sections 6 and 7 of the Employment
Agreement shall remain in full force and effect until July 31, 2011, at which
time such covenants and provisions shall be null and void and shall have no
further force and effect, except that Parent, Purchaser and Company (as defined
in the Purchase Agreement and or the Employment Agreement) shall retain the
right to pursue any and all remedies in respect of a breach that occurs prior to
July 31, 2011 and you further agree and acknowledge that the amounts set forth
in Paragraph 2 of this Agreement constitute separate, adequate and additional
consideration for the continued application of Section 5.9.

8. Indemnification Acknowledgement: By signing this Agreement, you affirmatively
acknowledge that the indemnification obligations of you and New Libertas under
Sections 7 and 9 of the Purchase Agreement remain in full force and effect, in
accordance with and subject to the terms, conditions and limitations set forth
therein, including your and New Libertas’s obligations of indemnification and
reimbursement associated with the litigations entitled SV Special Situations
Master Fund, Ltd. v. Knight Libertas LLC et al. and Cleland v. Knight Libertas
et al. and any related actions, claims, expenses, proceedings and liabilities.



--------------------------------------------------------------------------------

9. Code Section 409. To the extent applicable, it is intended that this
Agreement comply with or as applicable, constitute a short-term deferral or
otherwise be exempt from the provisions of Section 409A of the internal revenue
code of 1986, as amended and the regulations and guidance promulgated there
under (“Section 409A”). This Agreement will be administered and interpreted in a
manner consistent with this intent, and any provision that would cause this
Agreement to fail to satisfy Section 409A will have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Section 409A). You and we agree that your termination of employment
shall be considered a “separation from service” from the Company within the
meaning of Section 409A. To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to this
Agreement during the six-month period immediately following your separation from
service shall instead be paid on the first business day after the date that is
six months following your termination of employment (or upon your death, if
earlier). In addition, for purposes of this Agreement, each amount to be paid or
benefit to be provided to you pursuant to this Agreement shall be construed as a
separate identified payment for purposes of Section 409A. With respect to
expenses eligible for reimbursement under the terms of this Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A or as otherwise set forth in Section 2 of this Agreement.

10. Modifications. Neither the Agreement nor the Release may be changed orally,
and no modification, amendment or waiver of any of the provisions contained in
the Agreement and Release, nor any future representation, promise or condition
in connection with the subject matter of the Agreement and Release, shall be
binding upon any party hereto unless made in writing and signed by such party.

11. Assignment. The Agreement and Release shall be binding upon you and your
executors, administrators, heirs and legal representatives. Neither you nor the
Company may sell or otherwise assign any rights, obligations or benefits under
this Agreement and Release, and any attempt to do so shall be void; provided
that the Company may transfer and assign its rights, obligations and benefits
hereunder to a successor of all or substantially all of the business and/or
assets of the Company so long as the Company requires such successor to
expressly assume and agree to perform the Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.

12. Entire Agreement. Except as set forth in Sections 6, 7, 8 and 13 herein, the
Agreement and the Release, together with the Purchase Agreement as amended
immediately after the execution of the Agreement and the Release, contains the
entire agreement between the parties and supersedes and terminates any and all
previous agreements between them, whether written or oral including the Term
Sheet executed between you and the Company, dated July 21, 2010, except as
specifically set forth herein.

13. Survival. Notwithstanding anything to the contrary set forth in this
Agreement or the Release, Sections 6 and 8 of the Employment Agreement shall
survive the termination of the Employment Agreement. In addition, the terms of
the Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”) between you and the Company and dated July 22, 2008
remain in full force and effect.

14. Specific Enforcement. The parties agree that this Agreement and Release may
be specifically enforced in court or arbitration and may be used as evidence in
a subsequent proceeding in which any of the parties allege a breach of this
Agreement and Release.



--------------------------------------------------------------------------------

15. Notices. All notices in connection with or provided for under this Agreement
and Release shall be validly given or made only if made in writing and delivered
personally, by facsimile or mailed by registered or certified mail, return
receipt requested, postage prepaid, to the party entitled or required to receive
the same, as follows:

If to Employee, addressed to:

Gary Katcher

c/o Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

PHONE: 212-756-2000

If to the Company, addressed to:

Bronwen Bastone

Knight Capital Group, Inc.

545 Washington Boulevard, 3rd Floor

Jersey City, New Jersey 07310

PHONE: 201-557-6861

FAX: 201-222-7869

or at such other address as either party may designate to the other by notice
similarly given. Notice shall be deemed to have been given upon receipt in the
case of personal delivery or facsimile and upon the date of receipt indicated on
the return receipt in the case of mail.

16. Severability. If, at any time after the Effective Date (as defined below) of
this Agreement, any provision of this Agreement shall be held by any court or
other forum of competent jurisdiction to be illegal, void, or unenforceable,
such provision shall be of no force and effect. The illegality or
unenforceability of such provision, however, shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Agreement.

17. Venue and Choice of Law/Waiver of Jury Trial: The exclusive venue for any
disputes arising hereunder shall be the state or federal courts located in the
State of New Jersey, and each of the parties hereto irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Each of the parties hereto also agrees that any final
and unappealable judgment against a party hereto in connection with any action,
suit or other proceeding may be enforced in any court of competent jurisdiction,
either within or outside of the United States. A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment. The Agreement and the Release and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of New Jersey. If any provision hereof is
unenforceable or is held to be unenforceable, such provision shall be fully
severable, and this document and its terms shall be construed and enforced as if
such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the provisions shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.

EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
(I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE



--------------------------------------------------------------------------------

WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION WILL BE DECIDED BY TRIAL
WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

18. Acknowledgment. By signing the Agreement and the Release, you certify that
you have read the terms of the Agreement and the Release, and that your
execution of the Agreement and the Release shall indicate that the Agreement and
the Release conforms to your understanding and is acceptable to you as a final
agreement. You further acknowledge and agree that, pursuant to Paragraph 2 of
the Release, by signing this Agreement and the Release, you waive and release
any and all claims you may have or have had against the Company and the
Releasees, including, without limitation, claims under the Age Discrimination in
Employment Act. You further acknowledge and agree that you have been advised of
the opportunity to consult with counsel of your choice and that you have been
given a reasonable and sufficient period of time of not less than twenty-one
(21) days in which to consider and return this Agreement and the Release,
subject to your right to sign this Agreement and the Release sooner. You further
acknowledge and agree that upon your execution and return of this Agreement and
the Release, you will be permitted to revoke the Agreement and Release during a
period of seven (7) calendar days following your execution hereof (the
“Revocation Period”). To be effective, the revocation must be in writing and
must be hand-delivered or telecopied to the Company within the Revocation
Period. The Agreement and the Release will not be effective until the Revocation
Period has expired without revocation (the “Effective Date”).

We appreciate your service to Knight, and we wish you the best in all your
future endeavors.

Sincerely yours,

 

Knight Libertas Holdings LLC     By:   

/s/ Bronwen Bastone

       Bronwen Bastone        Managing Director- Human Resources        Knight
Capital Group, Inc.        On behalf of Knight Libertas Holdings LLC    

/s/ Gary Katcher

  Date: 7/30/10   Gary Katcher     Subscribed and sworn to before me     This
30th day of July, 2010    

/s/ Concetta Bologna

    NOTARY PUBLIC    



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

THIS RELEASE AGREEMENT (the “Release”) is made as of this 30th day of July,
2010, by and between Gary Katcher (“Employee”) and Knight Libertas Holdings LLC
(the “Surviving Entity”).

FOR AND IN CONSIDERATION of the payments and benefits provided in Section 2(b)
of the Letter Agreement between Employee and the Surviving Entity, dated
July 30, 2010, Employee, for himself, his successors and assigns, executors and
administrators, now and forever hereby releases and discharges the Surviving
Entity, together with all of its past and present parents, subsidiaries, and
affiliates, together with each of their officers, directors, stockholders,
partners, employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Employee or Employee’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Release: (i) relating
in any way to Employee’s employment relationship with the Surviving Entity or
any of the Releasees, or the termination of Employee’s employment relationship
with the Surviving Entity or any of the Releasees; (ii) arising under any
federal, local or state statute or regulation, including, without limitation,
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, the New Jersey Law against Discrimination, and/or the Connecticut
Fair Employment Practices Act, each as amended; (iii) relating to wrongful
employment termination or breach of contract; or (iv) arising under or relating
to any policy, agreement, understanding or promise, written or oral, formal or
informal, between the Surviving Entity and any of the Releasees and Employee;
provided, however, that notwithstanding the foregoing, nothing contained in the
Release shall in any way diminish or impair: (a) any rights Employee may have
under any provision of the Employment Agreement intended to survive termination
of employment; (b) any rights Employee may have under the Purchase Agreement (as
defined in the Employment Agreement) except as set forth herein; (c) any rights
Employee may have arising from and after the date the Release is executed;
(d) any rights to indemnification that may exist from time to time under the
Surviving Entity’s or any of the Releasees’ certificates of incorporation or
bylaws, or Delaware law; (e) any rights Employee may have to vested benefits
under employee benefit plans of the Surviving Entity or any of the Releasees;
(f) Employee’s ability to bring appropriate proceedings to enforce the Release;
(g) any rights or claims Employee may have that cannot be waived under
applicable law; (h) Employee’s rights arising solely in his capacity as a
stockholder of Knight Capital Group, Inc. or its successor; (i) Employee’s right
to appeal a denial of a claim for benefits submitted under any health and
welfare insurance program maintained by the Surviving Entity or any of the
Releasees for the benefit of Employee or Employee’s dependents; (j) Employee’s
right to file a claim for unemployment insurance benefits or for workers’
compensation insurance benefits; or (k) Employee’s right to director and officer
insurance coverage, if any (collectively, the “Excluded Claims”). Employee
further acknowledges and agrees that, except with respect to Excluded Claims,
the Surviving Entity and the Releasees have fully satisfied any and all
obligations whatsoever owed to Employee arising out of his employment with the
Surviving Entity or any of the Releasees, including, but not limited to, any
obligations under the Employment Agreement, and that no further payments or
benefits are owed to Employee by the Surviving Entity or any of the Releasees.



--------------------------------------------------------------------------------

Employee understands and agrees that, except for the Excluded Claims, he has
knowingly relinquished, waived and forever released any and all rights to any
personal recovery in any action or proceeding that may be commenced on
Employee’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for backpay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.

Employee acknowledges and agrees that Employee has been advised to consult with
an attorney of Employee’s choosing prior to signing the Release. Employee
understands and agrees that Employee has the right and has been given the
opportunity to review the Release with an attorney of Employee’s choice should
Employee so desire. Employee also agrees that Employee has entered into the
Release freely and voluntarily. Employee further acknowledges and agrees that
Employee has had at least twenty-one (21) calendar days to consider the Release,
although Employee may sign it sooner if Employee wishes. In addition, once
Employee has signed the Release, Employee shall have seven (7) calendar days
after the Employee shall have executed the Release and returned it to the
Surviving Entity to revoke Employee’s consent and may do so by writing to:
Bronwen Bastone, Knight Capital Group, Inc., 545 Washington Boulevard, 3rd
Floor, Jersey City, New Jersey 07310.

The Release shall not be effective, and no payments shall be due hereunder until
the eighth (8th) day after Employee shall have executed the Release and returned
it to the Surviving Entity, assuming that Employee had not revoked Employee’s
consent to the Release prior to such date.

Employee agrees never to seek reemployment or future employment with the
Surviving Entity or any of the other Releasees.

It is understood and agreed by Employee that the payment made to him is not to
be construed as an admission of any liability whatsoever on the part of the
Surviving Entity or any of the other Releasees, by whom liability is expressly
denied.

The Release is executed by Employee voluntarily and is not based upon any
representations or statements of any kind made by the Surviving Entity or any of
the other Releasees as to the merits, legal liabilities or value of his claims.
Employee further acknowledges that he has had a full and reasonable opportunity
to consider the Release and that he has not been pressured or in any way coerced
into executing the Release.

The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of New Jersey, and each of the parties
hereto irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto also agrees that any final and unappealable judgment against a
party hereto in connection with any action, suit or other proceeding may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment.

The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of New Jersey.
If any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.



--------------------------------------------------------------------------------

EACH PARTY TO THIS RELEASE HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
(I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH
PARTY TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION WILL BE DECIDED BY TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

This document contains all terms of the Release and, except as expressly set
forth herein, supersedes and invalidates any previous agreements or contracts of
the parties with respect to the subject matter hereof and supersedes all prior
discussions, negotiations, agreements, arrangements and understandings between
Employee and the Surviving Entity or any of the Releasees. No representations,
inducements, promises or agreements, oral or otherwise, which are not embodied
herein shall be of any force or effect.

The Release shall inure to the benefit of and be binding upon the Surviving
Entity and its successors and assigns. The terms of the Release are personal to
Employee and may not be assigned by Employee.

IN WITNESS WHEREOF, Employee has executed the Release as of the date first
written above.

 

7/30/10

  

/s/ Gary Katcher

Date

   Gary Katcher